Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

OFFICE ACTION
	This FINAL office action is a response to reply filed on 2/12/2021.
	The amendment do not overcome the prior art; therefore, the rejection of claims 38-46 based on the prior art of record are maintained.
	Claims 38-46	=	FINAL rejected
Claims 47-57	= 	Then, are non-elected-withdrawn-without traverse claims for possible inclusion in divisional application.
Now, are claims requested for rejoinder.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
identifying of a subset of an earlier version of the reference netlist to include with the subset of the reference netlist” is new matter
The Applicant states that “the amendments do not add new matter, and support may be found in at least paragraphs 25-34 and 51, and in FIG. 2 of the originally filed specification. 
However, the Examiner did not find a clear support for the new limitation “identifying of 
a subset of an earlier version of the reference netlist to include with the subset of the reference netlist” as the Applicant indicates.
Dependent claims 39-46 are rejected because they depend directly or indirectly from claim 38.

	Claim 38 is rejected because the previously presented limitation “reusing placement” are new matter without clear support
Dependent claims 39-46 are rejected because they depend directly or indirectly from claim 38.
The Applicant points to paragraphs 2-5, 21-26, 33, 36, 44, 51, 52, and 60 to show support, however, the Examiner does not see any “reusing placement” in paragraphs 2-5, 21-26, 33, 36, 44, 51, 52, and 60 as the Applicant shows.

Claims 44-45 are rejected because the previously presented limitation “placement/placing of remaining portions” is new matter.  
The Applicant points to paragraphs 22-26, to show “support for methods performed on unmatched portions of the design”. However, The Examiner did not raise question about methods performed on unmatched portions of the design.  The Examiner raises question about the claimed limitation “placement/placing of remaining portions” that the spec fails to clearly support.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claim 39  (claim 39 include the limitation of independent claim 38)  is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 52  of copending Application No. 16/375620.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in instant Application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant Application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Dependencies of claim 38 are rejected because they depend directly or indirectly from claim 38

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.
The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

INSOFAR THE LIMITATIONS ARE UNDERSTOOD AND GIVEN BROADEST REASONABLE INTERPRATATIONS

Claims 38-46 are rejected under pre-AIA  35 U.S.C. 102(b) as being as being anticipated by the prior art of record Lee (USP 5,875,112).
Regarding claim 38, the prior art discloses: A method, comprising: 
Executing instructions stored in a memory using a processor to provide a developer environment corresponding to a computer-aided design software (computer system, programmable development system, computer software, Computer-Aided Design system in front page, col 1, 9); 
Directing, by the developer environment, a generation of a first design, wherein the first design comprises a reference netlist (reference netlist = old netlist from old/ previous/ prior/ original design (col 3-4, fig 1)); 
second design  = new/revised/modified/updated design/netlist in abstract, fig 1, fig 2B, col 3-4) to determine whether the portion of the reference netlist matches the second design, wherein the portion of the reference netlist corresponds to a programmable logic circuit design that has previously undergone an optimization operation (fig 1 compares/matches/map between a new netlist/design to the old netlist/design in a programmable logic circuit design (col 1) to identify any results/components/ portions/ features/ names /parts/ connections/ features/ physical circuit implementation from the previously optimized design that are unchanged/similar/equivalent/compatible  for re-usable in the new/current/modified/ updated netlist/design); 
Directing, by the developer environment, an identification of a subset (i.e., one or more of connections, interconnections, components, logic functions/gates, features, similarities, physical circuit implementation as described in of abstract, summary and/or fig 1-2) of the reference netlist based at least in part on the comparison; and 
Directing, by the developer environment and in response to a subset of cells not matching between the reference netlist and the second design, an identifying of a subset of an earlier version of the reference netlist to include with the subset of the reference netlist; 
 (i.e., col. 3: netlists are typically structured data lists in a computer database (versions), for present purposes it is easier to represent relevant aspects of that data graphically as in FIGS. 2a and 2b.  FIG. 2a shows a netlist for an "old" design, while FIG. 2b shows a netlist for a "new" design (i.e., a design which has substantial similarities to the old design, but also some differences (not match/unmatched) from that old design.
Also see unmatched components (in summary, fig. 1) between difference versions/ netlists/ revisions/designs -INSOFAR THE LIMITATIONS ARE UNDERSTOOD AND GIVEN BROADEST REASONABLE INTERPRATATIONS); and
Directing, by the developer environment, a generation of a programmable logic circuit design (col 1) for the second design at least in part by reusing a placement corresponding to the subset of the reference netlist (see one or more of the followings:
Physical circuit implementation of the unchanged portions of the old design can be reused in the implementation of the new design (abstract),
Unchanged connections from old/previous netlist/design are re-used/re-implemented in the new netlist/design (fig 1g)
Implementing circuit designs in physical circuitry which reduce the need to re-perform such steps as circuit synthesis, circuit partitioning, and circuit placement and routing when the circuit design changes (col 2).
Matched components represent unchanged portions of the old netlist…is useful in reducing the amount of work that must be done to implement in physical circuitry the circuit design represented by the new netlist.  For example, synthesis, partitioning, placing, and routing that has been performed for portions of the old netlist design that are not changed in the new netlist design can be reused rather than having to be done again "from scratch (col 8 line 56 to col 9 line 2).  
(Claim 39) a generation of a bit stream based at least in part on the programmable logic circuit design; and directing, by the developer environment, an implementation of the programmable logic circuit design in a physical array of a FPGA by downloading the bit stream onto the FPGA.  (Programmable ICs/devices. PLAs/FPGAs/PLDs inherently must be configured with some kind of bit/data stream/string, source code, configuration/data file to program/burn/download (using computer and/or programmable logic development system (col 1) for the programmable ICs/devices/PLAs/FPGAs/PLDs to function/operate)
(Claims 40-41) the comparison of the portion of the reference netlist to the second design involves matching of structural components of the reference netlist (fig 1); wherein the structural components correspond to pins (regarding pins, see above 112, 1st paragraph (new matter rejection) For Applicant information, the prior art discloses pin structures in terms of inputs/outputs))
(Claims 42) the comparison of the portion of the reference netlist to the second design involves matching based at least in part on a placement and routing of a first routing segment relative to at least a second routing segment (see matching/identifying regarding physical design, connections, interconnections, placing and routing, clusters, partition in background, summary, fig 1, 3 and related text)
(Claim 43) wherein the programmable logic circuit design for the second design is generated without repeating a physical optimization of the reused placement corresponding to the subset of the reference netlist (see one or more of the followings:
(In order to reduce the amount of work that must be done to implement a revised circuit design in physical circuitry, portions of the new design that are the same as a previously implemented design are identified (abstract);
Implementing circuit designs in physical circuitry which reduce the need to re-perform such steps as circuit synthesis, circuit partitioning, and circuit placement and routing when the circuit design changes (col 2);
Synthesis, partitioning, placing, and routing that has been performed for portions of the old netlist design that are not changed in the new netlist design can be reused rather than having to be done again "from scratch" (col 8-9))
 	(Claim 44) a placement of remaining portions of the second design that do not match portions of the reference design after implementing the reused placement corresponding to the subset of the reference netlist (summary, fig 1-3).  
(Claims 45) comprising generating a design database comprising one or more portions of the second design and one or more portions of the reference netlist after the placing of the remaining portions of the second design that do not match portions of the reference netlist.  (	(Summary, fig 1-3, Generating database is just an intended use of computer system, programmable development system, Computer-Aided Design system, for Applicant information, this prior art also discloses database).  
(Claim 46) identification of the subset of the reference netlist based at least in part on a comparison between matching cells (summary, fig 1-3)


Claims 38-46 are rejected under pre-AIA  35 U.S.C. 102(b) as being as being anticipated by the prior art of record Laurence (USP 7,171,644)
Regarding claim 38, the prior art discloses: A method, comprising: 
Executing instructions stored in a memory using a processor to provide a developer environment corresponding to a computer-aided design software (see system, microprocessor, computer, hardware/software, computer aided design tools in col 1, 15, 17); 
Directing, by the developer environment, a generation of a first design, wherein the first design comprises a reference netlist (see netlist of the first/ previous/ original design in col 15-16); 
Directing, by the developer environment, a comparison of a portion of the reference netlist to a second design to determine whether the portion of the reference netlist matches the second design (see at least col 15-16:
comparing signal and component names in a current design with signal and component names in a guide design or file (NCD file from a previous design) in order to re-use at least one previous design partial netlist;
The method then creates a "match" object to designate that the two components or signals with the same name exist.  This name matching allows re-use of much of the guide file information (e.g., reuse of some, if not many, partial netlists in the NCD file from the previous design) in the NCD file created from the current modified design file;
This directive is a task to match and re-use any previous routing solution whenever possible, i.e., re-use the routing in node C of the first design 300 in node C of the second design… GUIDE_ROUTING task uses name matching to extract the routing information from the guide file created from the first design 300, i.e., comparing the routing names in the partial netlist in node C of the second design 400 with the partial netlist in node C of the guide file of the first design 300.  The result is that most of the information in the guide file can be reused and only the modified partial netlist of node D need be run through the point tool to produce the new place and routed second design.
Fig 8-10 and related text also disclose this limitation), 
Wherein the portion of the reference netlist corresponds to a programmable logic circuit design (col 1-3, 14) that has previously undergone an optimization operation; 
Directing, by the developer environment, an identification of a subset (one or more of components, routing solutions, nodes, results, signals, names, gates, blocks/modules, logic circuits, previous physical implementation, placement, routing, portions, uncharged/unmodified objects/components/parts, as disclosed in many locations in the prior art) of the reference netlist based at least in part on the comparison; 
Directing, by the developer environment and in response to a subset of cells not matching (see components/ signals/ names/ nodes/ parts /routing solutions/ route portions/ partial netlist matched/unmatched between previous/ existing/ original design/implementation/run/ netlist and current/ new/ modified/ updated  design/implementation/run/ netlist in col 15-16, fig 6-7) between the reference netlist and the second design, an identifying of a subset of an earlier version of the reference netlist to include with the subset of the reference netlist; and
(i.e., earlier version is interpreted as one or more of the followings:
INSOFAR THE LIMITATIONS ARE UNDERSTOOD AND GIVEN BROADEST REASONABLE INTERPRATATIONS:
Existence of Active Modules in the design database would invoke a different algorithm than was originally being processed (col, 3, design database inherently includes earlier version), 
Applying Pre-defined mapping (fig 2, col 10, pre-defined mapping interpreted as earlier version),
Running/modifying an original design (original design interpreted as earlier version))
Directing, by the developer environment, a generation of a programmable logic circuit design for the second design at least in part by reusing a placement corresponding to the subset of the reference netlist (FIG. 10 is a simplified flowchart of generating a place and routed netlist of a second design from a place and routed netlist of a first design)
(Claim 39) directing, by the developer environment, a generation of a bit stream based at least in part on the programmable logic circuit design; and directing, by the developer environment, an implementation of the programmable logic circuit design in a physical array of a FPGA by downloading the bit stream onto the FPGA (programmable ICs/devices/PLAs/FPGAs inherently must be configured with some kind of bit/data stream/string, source code, configuration/data file to program/burn/download for the programmable ICs/devices/PLAs/FPGAs to function/operate.  For Applicant information, this prior art also teaches bitstream generation in col 3, fig 11)
(Claims 40-41) wherein directing, by the developer environment, the comparison of the portion of the reference netlist to the second design involves matching of structural components of the reference netlist (fig 8-10); wherein the structural components correspond to pins (col 8) 
(Claims 42)  wherein directing, by the developer environment, the comparison of the portion of the reference netlist to the second design involves matching based at least in part on a placement and routing of a first routing segment relative to at least a second routing segment (fig 6-10, col 15-17).  
(Claim 43) wherein the programmable logic circuit design for the second design is generated without repeating a physical optimization of the reused placement corresponding to the subset of the reference netlist (without repeating a physical optimization of the reused placement corresponding to the subset of the reference netlist because at least one or more of the followings:
Design unchanged, the guide file is used in running the modified design through the ISE tool to assist in re-using the results from the previous run when possible (col 15);
In other embodiments a guide file is the output of any commercial place and route tool of a previous design.  The purpose of the guide file is to allow re-use of unmodified parts of the previous design in the current design (col 15);
this directive is a task to match and re-use any previous routing solution whenever possible, i.e., re-use the routing in node C of the first design 300 in node C of the second design 400 (col 16); and
Information in the guide file is re-used, when possible, in generating the placed and routed netlist for the second design (col 17)).  

(Claims 45) comprising generating a design database comprising one or more portions of the second design and one or more portions of the reference netlist after the placing of the remaining portions of the second design that do not match portions of the reference netlist (fig 6-10, col 15-18, generating design database is just an intended use of design system, microprocessor, computer, computer aided design tools. For Applicant information this prior art also has design system, microprocessor, computer, computer aided design tools for design database.  
(Claim 46) directing, by the developer environment, an identification of the subset of the reference netlist based at least in part on a comparison between matching cells (fig 6-10, col 15-17)

Response to Applicant Remarks
Rejoinder Request
The Applicant requests rejoinder of claims 47-57 upon receiving an indication of allowance of the presently elected claims 38-46.
			
Examiner Response to Rejoinder Request
MPEP § 821.04 indicates that, in order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim.
None of the presently elected claims 38-46 are allowable.

Double Patenting Rejection
	The double patenting rejection is maintained because no terminal disclaimer has been filed to overcome the double patenting rejection.

Art Rejection and 35 USC 112 Rejection
The Amendments do not overcome the prior art of record and the amendments subject to 35 USC 112, first paragraph (new matter) as detailed above. 

The Applicant states that “the amendments do not add new matter, and support may be found in at least paragraphs 25-34 and 51, and in FIG. 2 of the originally filed specification. 

The Examiner, however, did not find a clear support for the new limitation as the Applicant indicates.  For example, the Examiner did not see a clear support for “identifying of a subset of an earlier version of the reference netlist to include with the subset of the reference netlist” in paragraphs 25-34 and 51. Figure 2 show unroll and matching names, the Examiner did not a clear support for “identifying of a subset of an earlier version of the reference netlist to include with the subset of the reference netlist”.  Therefore, the Examiner cites the 102 rejections based on previously applied prior art of record and based on INSOFAR THE LIMITATIONS ARE UNDER STOOD AND GIVEN BROADEST REASONABLE INTERPRETATIONS.

Regarding the previously presented limitation “reusing placement” in claim 38.
The Applicant points to paragraphs 2-5, 21-26, 33, 36, 44, 51, 52, and 60 to show support, however, the Examiner does not see any “reusing placement” in paragraphs 2-5, 21-26, 33, 36, 44, 51, 52, and 60 as the Applicant shows. Therefore, the previous 112 rejection is maintained.  The Applicant disclosure indicates placement, but the Applicant disclosure do not disclose any “reusing placement”

Regarding the previously presented limitation “placement/placing of remaining portions”, the Applicant points to paragraphs 22-26, to show “support for methods performed on unmatched portions of the design”. However, The Examiner did not raise question about methods performed on unmatched portions of the design.  The Examiner raises question about the claimed limitation “placement/placing of remaining portions” that the spec fails to clearly support.

During the interview on January 20, 2021, with Applicant's representatives, Matthew G. Osterhaus and Moriah S. Hargrove Anders regarding the co-pending case 16/375, 620 (not this instant case), the Examiner mentioned that each new limitations in the claims must be fully supported by the disclosure, or the new limitation will be rejected under 35 USC 112, first paragraph as new matter. 

Applicant's representative Moriah S. Hargrove Anders said, at the end of the interview of co-pending case 16/375,720 that, there is another similar co-pending application (she might means this instant case (16/723,918) being examined by the same Examiner Paul Dinh, and Ms. Anders said that she will file amendments for both applications at the same time for consideration. 

The Examiner replied that it is ok to formally file similar co-pending application and the present application at the same time for consideration. All formal amendments for consideration are subject to:
(a)	 Considerations under 112 first and second paragraph rejections;
(b)	Repeating rejections by applied prior art of record rejection if the previously applied prior art references still read the amended claims; and 
(c) 	Search update.

The Applicant states that during the interview of co-pending case 16/375,620, “The Examiner indicated that amendments that incorporate further details to emphasize directing, by a developer environment and in response to a subset of cells not matching between a reference netlist and a second design, an identifying of a subset of an earlier version of the reference netlist to include with the subset of the reference netlist should overcome the outstanding prior art rejections. Applicant thanks the Examiner for agreeing to the interview”, this statement is totally untrue, none of the amendment/claims limitations/ art rejection/ 112 rejections for this instant case (16/723,918) was mentioned or discuss during interview of the co-pending case 16/375,620.
This statement also do not make any sense because the Examiner cannot make any comments or any agreement without discussing the amendment/claims limitations/ art rejection/ 112 rejections for this instant case (16/723,918).
This statement also do not make any sense because how come the Examiner agrees without see in any suggested/proposed claim amendment as the Applicant states.
No specific agreement was reached in the interview. The Examiner did not indicate any specific agreement in the interview conversation, the Examiner did not indicate any specific agreement in writing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.